

THIS COMMON STOCK PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS
THEREUNDER OR THE PROVISIONS OF THIS COMMON STOCK PURCHASE WARRANT.
 
Number of Shares of Common Stock: 2,857,143
 
COMMON STOCK PURCHASE WARRANT
 
To Purchase Common Stock of
 
AXION POWER INTERNATIONAL, INC.

 
This Is To Certify That The Quercus Trust, or its registered assign, is
entitled, at any time from the Issuance Date (as hereinafter defined) to the
first to occur of (i) the Expiration Date (as hereinafter defined) or (ii) the
Early Expiration Date (as hereinafter defined), to purchase from Axion Power
International, Inc., a Delaware corporation (the “Company”), 2,857,143 shares of
Common Stock (as hereinafter defined and subject to adjustment as provided
herein), in whole or in part, including fractional parts, at a purchase price of
$2.60 per share (subject to adjustment as provided herein, the “Exercise
Price”), all on the terms and conditions and pursuant to the provisions
hereinafter set forth.
 
This Warrant is issued pursuant, and the Holder is entitled to the benefits of,
to that certain Securities Purchase Agreement dated as of January 14, 2008 by
and between The Quercus Trust and the Company (the “Securities Purchase
Agreement”). Capitalized terms used herein without definition are used with the
definitions assigned thereto in such Securities purchase Agreement.
 

 
1.
DEFINITIONS

 
As used in this Common Stock Purchase Warrant (this “Warrant”), the following
terms shall have the respective meanings set forth below:
 
“Business Day” shall mean any day that is not a Saturday or Sunday or a day on
which banks in New York City, New York are required or permitted to be closed in
the City of New York.
 
“Issuance Date” shall mean January 14, 2008.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
“Common Stock” shall mean (except where the context otherwise indicates) the
Common Stock, par value $0.001 per share, of the Company as constituted on the
Issuance Date, and any capital stock into which such Common Stock may thereafter
be changed, and shall also include (i) capital stock of the Company of any other
class (regardless of how denominated) issued to the holders of shares of Common
Stock upon any reclassification thereof which is also not preferred as to
dividends or assets over any other class of stock of the Company and which is
not subject to redemption and (ii) shares of common stock of any successor or
acquiring Company received by or distributed to the holders of Common Stock of
the Company in the circumstances contemplated by Section 4.5.
 
1

--------------------------------------------------------------------------------


 
“Convertible Securities” shall mean options, evidences of indebtedness, shares
of stock or other securities which are convertible into or exchangeable, with or
without payment of additional consideration in cash or property, for shares of
Common Stock, either immediately or upon the occurrence of a specified date or a
specified event.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
“Exercise Period” shall mean the period during which this Warrant is exercisable
pursuant to Section 2.1.
 
“Expiration Date” shall mean January 14, 2013.
 
“Fundamental Corporate Change” shall have the meaning set forth in Section 4.5.
 
“Holder” shall mean the Person in whose name the Warrant or Warrant Shares set
forth herein is registered on the books of the Company maintained for such
purpose.
 
“Market Price” shall mean, on any date of determination, (i) the closing price
of a share of Common Stock on such day as reported on the principal Trading
Market on which the Common Stock is listed or traded, or (ii) if the Common
Stock is not listed on a Trading Market, the closing bid price for a share of
Common Stock on such day in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not then listed or quoted on the
OTC Bulletin Board, the closing bid price for a share of Common Stock on such
day in the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices).
 
“Other Property” shall have the meaning set forth in Section 4.5.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, incorporated organization, association, Company, institution,
public benefit Company, entity or government (whether federal, state, county,
city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then quoted on the
OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then the term
“Trading Day” shall mean a Business Day.
 
2

--------------------------------------------------------------------------------


 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, or the Nasdaq Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
 
“Transfer” shall mean any disposition of any Warrant or Warrant Shares or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
 
“Warrant Shares” shall mean the shares of Common Stock issued or issuable to the
Holder of this Warrant upon the exercise thereof.
 
“Warrants” shall mean this Warrant and all warrants issued upon transfer,
division or combination of, or in substitution for, any thereof. All Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised.
 

 
2.
EXERCISE OF WARRANT

 

 
2.1
Manner of Exercise

 
From and after the Issuance Date and until 5:00 p.m., Eastern Standard Time, on
the Expiration Date, the Holder may exercise this Warrant, on any Business Day,
for all or any part of the number of shares of Common Stock purchasable
hereunder.
 
In order to exercise this Warrant, in whole or in part, the Holder shall
surrender this Warrant to the Company at its principal office at 1601 Clover
Lane, New Castle Pennsylvania, 16105 or at the office or agency designated by
the Company pursuant to Section 12, together with a written notice of the
Holder’s election to exercise this Warrant, which notice shall specify the
number of shares of Common Stock to be purchased, and shall be accompanied by
payment of the Exercise Price in cash or wire transfer or cashier’s check drawn
on a United States bank. Such notice shall be substantially in the form of the
subscription form appearing at the end of this Warrant as Exhibit A, duly
executed by the Holder or his agent or attorney. Upon receipt of the items
referred to above, the Company shall, as promptly as practicable, execute or
cause to be executed and deliver or cause to be delivered to the Holder a
certificate or certificates representing the aggregate number of full shares of
Common Stock issuable upon such exercise, together with cash in lieu of any
fraction of a share, as hereinafter provided. The stock certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the Holder shall request in the notice and shall be
registered in the name of the Holder or, subject to Section 9, such other name
as shall be designated in the notice. This Warrant shall be deemed to have been
exercised and such certificate or certificates shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become the holder of record of such shares for all
purposes, as of the date the notice, together with the cash or check or wire
transfer of funds and this Warrant is received by the Company as described above
and all taxes required to be paid by the Holder, if any, pursuant to Section 2.2
prior to the issuance of such shares have been paid, provided that if the
Warrant is exercised in connection with a merger, reorganization or other
Fundamental Corporate Change, such exercise may be made conditional upon the
consummation of such event. If this Warrant shall have been exercised in part,
the Company shall, at the time of delivery of the certificate or certificates
representing Warrant Shares, deliver to the Holder a new Warrant evidencing the
rights of the Holder to purchase the unpurchased shares of Common Stock called
for by this Warrant, which new Warrant shall in all other respects be identical
with this Warrant, or, at the request of the Holder, appropriate notation may be
made on this Warrant and the same returned to the Holder. Notwithstanding any
provision herein to the contrary, the Company shall not be required to register
shares in the name of any Person who acquired this Warrant (or part hereof) or
any Warrant Shares otherwise than in accordance with this Warrant.
 
3

--------------------------------------------------------------------------------


 

 
2.2
Payment of Taxes and Charges

 
All shares of Common Stock issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be validly issued, fully paid and nonassessable,
freely tradable and without any preemptive rights. The Company shall pay all
expenses in connection with, and all taxes and other governmental charges that
may be imposed with respect to, the issuance or delivery thereof, unless such
tax or charge is a tax on income imposed by law upon the Holder, in which case
such taxes or charges shall be paid by the Holder.
 

 
2.3
Fractional Shares

 
The Company shall not be required to issue a fractional share of Common Stock
upon exercise of any Warrant. As to any fraction of a share which the Holder
would otherwise be entitled to purchase upon such exercise, the Company shall
pay a cash adjustment in respect of such fraction in an amount equal to the same
fraction of the Market Price per share of Common Stock as of the date of
exercise of the Warrant giving rise to such fraction of a share.
 

 
2.4
Cashless Exercise During Period of Default



Notwithstanding any other provision contained herein to the contrary, from and
after the first anniversary of the Closing Date and so long as the Company is
required under the registration rights provisions of the Securities Purchase
Agreement to have effected the registration of the Warrant Shares for resale to
the public pursuant to a Registration Statement (as such term is defined in the
Securities Purchase Agreement), if (a) the Warrant Shares have not been
registered to permit their unrestricted resale to the public; and (b) the lack
of registration is due to a breach by the Company of the registration rights
provisions of the Securities Purchase Agreement (a “Registration Default”) , the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Warrant Price in respect of the shares of Common Stock to be
acquired, shares of Common Stock of equal value to the value of this Warrant, or
any specified portion hereof, by the surrender of this Warrant (or such portion
of this Warrant being so exercised) together with a Net Issue Election Notice,
in the form annexed hereto as Appendix A with appropriate modification to
reflect such Net Issue Election, duly executed, to the Company. Thereupon, the
Company shall issue to the Warrantholder such number of fully paid, validly
issued and nonassessable shares of Common Stock as is computed using the
following formula:


X = Y (A - B)
A


where 


X = the number of shares of Common Stock to which the Warrantholder is entitled
upon such cashless exercise;
 
4

--------------------------------------------------------------------------------


 
Y = the total number of shares of Common Stock covered by this Warrant for which
the Warrantholder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Warrantholder and shares as
to which the purchase rights are to be canceled as payment therefore);


A = the “Market Price” of one share of Common Stock as at the date the net issue
election is made; and


B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.
 

 
2.5
Buy-In



If at any time when the a Registration Statement is in effect with respect to
the Warrant Shares, as provided for by the Securities Purchase Agreement, (a) a
certificate representing the Warrant Shares is not delivered to the
Warrantholder within three (3) Business Days of the due exercise of this Warrant
by the Warrantholder and (b) prior to the time such certificate is received by
the Warrantholder, the Warrantholder, or any third party on behalf of the
Warrantholder or for the Warrantholder’s account, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Warrantholder of shares represented by such certificate (a
“Buy-In”), then the Company shall pay in cash to the Warrantholder (for costs
incurred either directly by such Warrantholder or on behalf of a third party)
the amount by which the total purchase price paid for Common Stock as a result
of the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by such Warrantholder as a result of the sale to which such Buy-In
relates. The Warrantholder shall provide the Company written notice indicating
the amounts payable to the Warrantholder in respect of the Buy-In.
 

 
3.
TRANSFER, DIVISION AND COMBINATION

 

 
3.1
Transfer

 
Subject to compliance with Section 9, transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company referred to in Section 2.1 or the office or
agency designated by the Company pursuant to Section 12, together with a written
assignment of this Warrant substantially in the form of Exhibit B hereto duly
executed by the Holder or his agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall, subject to Section 9, execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be canceled. A Warrant, if properly
assigned in compliance with Section 9, may be exercised by a new Holder for the
purchase of shares of Common Stock without having a new warrant issued.
 
5

--------------------------------------------------------------------------------


 

 
3.2
Division and Combination

 
Subject to Section 9, this Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office or agency of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by the Holder or his agent or
attorney. Subject to compliance with Sections 3.1 and 9, as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice.
 

 
3.3
Expenses

 
The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 3.
 

 
3.4
Maintenance of Books

 
The Company agrees to maintain, at its aforesaid office or agency, books for the
registration and the registration of transfers of the Warrants.
 

 
4.
ADJUSTMENTS

 
The number of shares of Common Stock for which this Warrant is exercisable, or
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section 4.
The Company shall give the Holder notice of any event described below which
requires an adjustment pursuant to this Section 4 at the time of such event.
 

 
4.1
Stock Dividends, Subdivisions and Combinations

 
If at any time the Company shall:
 
(a) declare or pay to the holders of its Common Stock a dividend payable in, or
other distribution of, shares of Common Stock or in Convertible Securities;
 
(b) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or
 
(c) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock;
 
then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the occurrence of such event, and (ii) the then-current Exercise
Price shall be adjusted to equal (A) the then-current Exercise Price multiplied
by the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the number of shares for
which this Warrant is exercisable immediately after such adjustment.
 
6

--------------------------------------------------------------------------------


 

 
4.2
Certain Other Distributions

 
If at any time the Company shall declare or pay to the holders of its Common
Stock any dividend or other distribution of:
 
(a) cash;
 
(b) any evidences of its indebtedness, any shares of its stock or any other
securities or property of any nature whatsoever (other than cash, Convertible
Securities or additional shares of Common Stock); any warrants or other rights
to subscribe for or purchase any evidences of its indebtedness, any shares of
its stock or any other securities or property of any nature whatsoever (other
than cash, Convertible Securities or additional shares of Common Stock);
 
then, upon exercise of this Warrant, the Holder shall be entitled to receive
such dividend or distribution as if the Holder had exercised this Warrant prior
to the record date for such dividend or distribution. A reclassification of the
Common Stock (other than a change in par value, or from par value to no par
value or from no par value to par value) into shares of Common Stock and shares
of any other class of stock shall be deemed a distribution by the Company to the
holders of its Common Stock of such shares of such other class of stock within
the meaning of this Section 4.2 and, if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.
 

 
4.3
Dilutive Issuances

 
If at any time after the Issuance Date the Company shall issue or sell shares of
Common Stock or Convertible Securities (other than (i) securities issued or
issuable in Excluded Issuances or (ii) shares of Common Stock issued as a result
of a dividend or other distribution on the Common Stock payable in Common Stock
or (iii) a subdivision of outstanding shares of Common Stock), without
consideration or for a consideration per share less than $2.60 per share the
Exercise Price shall be reduced, concurrently with such issue, as provided
herein. If such dilutive sale or issuance occurs prior to the date on which the
Registration Statement covering the Warrant Shares is declared effective, the
Exercise Price shall be reduced to a price equal to the price at which such
shares of Common Stock are issued (or, in the case of Convertible Securities,
the price at which the Common Stock issuable upon the exercise. conversion or
exchange of such Convertible Securities is deemed issued as hereinafter
provided). If such dilutive sale or issuance occurs on or after to the date on
which the Registration Statement covering the Warrant Shares is declared
effective, the Exercise Price shall be reduced to a price (calculated to the
nearest cent) (i) determined in accordance with the following formula: 
 

New Exercise Price = 
P1 Q1 + P2 Q2 

--------------------------------------------------------------------------------

Q1 + Q2

where:
 

 
P1 =
Applicable Exercise Price in effect immediately prior to such new issue or sale.

 
Q1 =
Number of shares of Common Stock outstanding plus the number of shares of Common
Stock issuable upon conversion or exercise of Convertible Securities outstanding
immediately prior to such new issue or sale.


 
7

--------------------------------------------------------------------------------


 

 
P2 =
100% of the weighted average price per share of Common Stock received or deemed
by the Company upon such new issue or sale.

 
Q2 =
Number of shares of Common Stock issued or sold, or deemed to have been issued,
in the subject transaction.



For purposes of this Section 4.3, upon the sale or issuance of Convertible
Securities, the maximum number of shares of Common Stock issuable upon the
exercise, conversion or exchange of such Convertible Securities (as set forth in
the instrument relating thereto without regard to any provisions contained
therein for a subsequent adjustment of such number) shall be deemed to be issued
as of the time of such issue or sale and the consideration deemed received for
such shares of Common Stock shall be the consideration actually received by the
Company for the issue of such Convertible Securities plus the minimum additional
consideration to be received by the Company upon the full exercise, conversion
or exchange of such Convertible Securities. Insofar as any consideration
received, or to be received, by the Company consists of property other than
cash, such consideration shall be computed at the fair value thereof at the time
of such issue or sale, as determined in good faith by the Board.
 

 
4.4
Other Provisions Applicable to Adjustments under this Section

 
The following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
current Exercise Price provided for in this Section 4:
 
(a) When Adjustments to be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.
 
(b) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/10th of a share.
 
(c) When Adjustment not Required. If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to the holders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 

 
4.5
Reorganization, Reclassification, Merger, Consolidation or Disposition of Assets

 
In case the Company shall reorganize its capital, reclassify its capital stock,
consolidate or merge with or into another Person (where the Company is not the
survivor or where there is a change in or distribution with respect to the
Common Stock of the Company), or sell, convey, transfer or otherwise dispose of
all or substantially all its property, assets or business to another Person, or
effectuate a transaction or series of related transactions in which more than
50% of the voting power of the Company is disposed of (each, a “Fundamental
Corporate Change”) and, pursuant to the terms of such Fundamental Corporate
Change, shares of common stock of the successor or acquiring Company, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring Company (“Other
Property”), are to be received by or distributed to the holders of Common Stock,
then the Holder shall have the right thereafter to receive, upon exercise of the
Warrant, such number of shares of common stock of the successor or acquiring
Company or of the Company, if it is the surviving Company, and Other Property as
is receivable upon or as a result of such Fundamental Corporate Change by a
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such Fundamental Corporate Change. In case of
any such Fundamental Corporate Change, the successor or acquiring company (if
other than the Company) shall expressly assume the due and punctual observance
and performance of each and every covenant and condition of this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be deemed appropriate (as
determined by resolution of the Board) in order to provide for adjustments of
shares of Common Stock for which this Warrant is exercisable which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
4. For purposes of this Section 4.5, “common stock of the successor or acquiring
company” shall include stock of such company of any class which is not preferred
as to dividends or assets over any other class of stock of such company and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon a specified date or
upon the happening of a specified event, and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4.5 shall similarly apply to any successive Fundamental Corporate Change
of the successor company.
 
8

--------------------------------------------------------------------------------


 

 
4.6
Sale of the Company for Cash

 
Notwithstanding the provisions of Section 4.6, in the event of a Fundamental
Corporate Change in which all of the holders of Common Stock of the Company
receive cash in exchange for their shares of Common Stock, the Holder shall be
entitled to receive, upon surrender and cancellation of this Warrant, (a) cash
in an amount equal to fair market value of this Warrant (determined using
Black-Scholes analytic methods) immediately prior to the effective time of such
Fundamental Corporate Change, provided that such payment does not exceed the
amount of the exercise price of the Warrant then in effect, and (b) if the
payment contemplated by Subsection (a) would exceed the amount of the exercise
price of the Warrant than in effect, then cash in an amount per share for the
number of Shares subject to this Warrant equal to the fair market value of one
share of Common Stock immediately prior to the effective time of such
Fundamental Corporate Change, less the per share Exercise Price then in effect..
 

 
4.7
Other Action Affecting Common Stock

 
In case at any time or from time to time the Company shall take any action in
respect of its Common Stock, other than any action described in this Section 4,
or any other event occurs, which would have a materially adverse effect upon the
rights of the Holder, the number of shares of Common Stock and/or the purchase
price thereof shall be adjusted in such manner as may be equitable in the
circumstances, as determined in good faith by the Board of Directors of the
Company.
 

 
4.8
Certain Limitations

 
Notwithstanding anything herein to the contrary, the Company agrees not to enter
into any transaction which, by reason of any adjustment hereunder, would cause
the Exercise Price to be less than the par value per share of Common Stock.
 
 
9

--------------------------------------------------------------------------------

 
 

 
5.
NOTICES TO THE HOLDER

 

 
5.1
Notice of Adjustments

 
Whenever the number of shares of Common Stock for which this Warrant is
exercisable, or whenever the price at which a share of such Common Stock may be
purchased upon exercise of the Warrants, shall be adjusted pursuant to Section
4, the Company shall forthwith prepare a certificate to be executed by the chief
financial officer of the Company setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which the Board of Directors of the
Company determined the fair value of any evidences of indebtedness, shares of
stock, other securities or property or warrants or other subscription or
purchase rights referred to in Section 4.2 or 4.5), specifying the number of
shares of Common Stock for which this Warrant is exercisable and (if such
adjustment was made pursuant to Section 4.2 or 4.5) describing the number and
kind of any other shares of stock or Other Property for which this Warrant is
exercisable, and any change in the purchase price or prices thereof, after
giving effect to such adjustment or change. The Company shall promptly cause a
signed copy of such certificate to be delivered to the Holder in accordance with
Section 14.2. The Company shall keep, along with the transfer register
maintained in accordance with Section 3.4, copies of all such certificates and
cause the same to be available for inspection at said office during normal
business hours by the Holder or any prospective purchaser of a Warrant
designated by the Holder.
 

 
5.2
Notice of Corporate Action

 
If at any time:
 
(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right; or
 
(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another Company; or
 
(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 10 days’ prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 14.2.
 
10

--------------------------------------------------------------------------------


 

 
6.
NO IMPAIRMENT

 
The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.
 
Upon the request of the Holder, the Company will at any time during the period
this Warrant is outstanding acknowledge in writing, in form satisfactory to the
Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.
 

 
7.
RESERVATION AND AUTHORIZATION OF COMMON STOCK

 
From and after the Issuance Date, the Company shall at all times reserve and
keep available for issuance upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants. All shares of Common Stock
which shall be so issuable, when issued upon exercise of any Warrant and payment
therefor in accordance with the terms of such Warrant, shall be duly and validly
issued and fully paid and nonassessable and not subject to preemptive rights.
 
Before taking any action which would cause an adjustment reducing the
then-current Exercise Price below the then par value, if any, of the shares of
Common Stock issuable upon exercise of the Warrants, the Company shall take any
corporate action which may be necessary in order that the Company may validly
and legally issue fully paid and nonassessable shares of such Common Stock at
such adjusted Exercise Price.
 
Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the
then-current Exercise Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.
 

 
8.
TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS

 
In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of record of such holders, the Company will in each case
take such a record and will take such record as of the close of business on a
Business Day. The Company will not at any time, except upon dissolution,
liquidation or winding up of the Company, close its stock transfer books or
Warrant transfer books so as to result in preventing or delaying the exercise or
transfer of any Warrant.
 
11

--------------------------------------------------------------------------------


 

 
9.
RESTRICTIONS ON TRANSFERABILITY

 
The Warrants and the Warrant Shares shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in the legend affixed
to the first page of this Warrant, which conditions are intended, in part, to
ensure compliance with the provisions of the Securities Act with respect to the
Transfer of any Warrant or any Warrant Shares. The Holder, by acceptance of this
Warrant, agrees to be bound by the provisions of this Section 9.
 

 
10.
SUPPLYING INFORMATION

 
The Company shall cooperate with the Holder in supplying such information as may
be reasonably necessary for the Holder to complete and file any information
reporting forms presently or hereafter required by the Commission as a condition
to the availability of an exemption from the Securities Act for the sale of any
Warrant or Warrant Shares.
 

 
11.
LOSS OR MUTILATION

 
Upon receipt by the Company from the Holder of evidence reasonably satisfactory
to it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the Holder shall be sufficient indemnity), and in case
of mutilation upon surrender and cancellation hereof, the Company will execute
and deliver in lieu hereof a new Warrant of like tenor to the Holder; provided,
in the case of mutilation no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.
 

 
12.
OFFICE OF THE COMPANY

 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency (which may be the principal executive offices of the Company)
where the Warrants may be presented for exercise, registration of transfer,
division or combination as provided in this Warrant.
 

 
13.
LIMITATION OF LIABILITY

 
No provision hereof, in the absence of affirmative action by the Holder to
purchase shares of Common Stock, and no enumeration herein of the rights or
privileges of the Holder hereof, shall give rise to any liability of the Holder
for the purchase price of any Common Stock or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company. Nothing in the foregoing shall be construed in any manner to limit or
deny the liability of a Holder in any other capacity, including, without
limitation, as a director of the Company.
 

 
14.
MISCELLANEOUS

 

 
14.1
Nonwaiver

 
No course of dealing or any delay or failure to exercise any right hereunder on
the part of the Holder shall operate as a waiver of such right or otherwise
prejudice the Holder’s rights, powers or remedies. No waiver by the Holder of
any right hereunder on any one occasion shall operate as a waiver of such right
on any other occasion.
 
12

--------------------------------------------------------------------------------


 

 
14.2
Notice Generally



Except as may be otherwise provided herein, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 6:30 p.m. (Little Rock time) on a Business Day, (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Business Day or later than 6:30 p.m. (Little Rock time) on any Business Day,
(c) the Business Day following the date of transmission, if sent by a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be the same as provided in the Securities Purchase
Agreement; or such other address as may be designated in writing hereafter, in
the same manner, by such addressee.
 

 
14.3
Remedies

 
The Holder in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under Section 2 of this Warrant. The Company agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of Section 2 of this Warrant and hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate.
 

 
14.4
Successors and Assigns

 
Subject to the provisions of Sections 3.1 and 9, this Warrant and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and assigns of the Holder. The
provisions of this Warrant are intended to be for the benefit of all Holders
from time to time of this Warrant and, with respect to Section 9 hereof, the
holders of Warrant Shares, and shall be enforceable by any such holder or the
holder of Warrant Shares.
 

 
14.5
Amendment

 
This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the Holder.
 

 
14.6
Severability

 
Wherever possible, each provision of this Warrant shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Warrant shall be prohibited by or invalid under applicable law, such
provision shall only be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Warrant.
 

 
14.7
Headings

 
The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.
 
13

--------------------------------------------------------------------------------


 

 
14.8
Governing Law

 
This Warrant shall be governed by the laws of the State of Delaware, without
regard to the provisions thereof relating to conflicts of law.
 

 
14.9
Disputes

 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the securities or other property deliverable upon
exercise of this Warrant, the Company shall promptly issue and deliver to the
Holder the securities or other properties that are not in dispute..
 
In Witness Whereof, the Company has caused this Warrant to be duly executed by
its duly authorized Chief Financial Officer.
 
Dated: January 14, 2008


 
Axion Power International, Inc.      
 
By: 
logo [logo.jpg]
   
Thomas Granville
   
Chief Executive Officer

 
14

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SUBSCRIPTION FORM
 
[To be executed only upon exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of __________ shares of Common Stock of Axion Power
International, Inc. and herewith makes payment therefor, all at the price and on
the terms and conditions specified in this Warrant and requests that
certificates for the shares of Common Stock hereby purchased (and any securities
or other property issuable upon such exercise) be issued in the name of and
delivered to
 

--------------------------------------------------------------------------------

 
whose address is
 

--------------------------------------------------------------------------------

 
and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.



     
(Name of Registered Owner)
       
 
(Signature of Registered Owner) 
       
 
(Street Address) 
       
 
(City)            (State)            (Zip Code) 
   
 
Notice: The signature on this subscription must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 
1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
ASSIGNMENT FORM
 
For Value Received the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:
 
Name and Address of Assignee
 
No. of Shares of
Common Stock
                 

 
and does hereby irrevocably constitute and appoint
 

--------------------------------------------------------------------------------

 
attorney-in-fact to register such transfer on the books of Axion Power
International, Inc. maintained for the purpose, with full power of substitution
in the premises.
 
Dated: ____________________



     
(Name of Registered Owner)
         
(Signature of Registered Owner)
     
Notice: The signature on this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 
B-1

--------------------------------------------------------------------------------


 